925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John BENNETT, Plaintiff-Appellant,v.William C. SEABOLD, Warden, Byron A. Jasis, Lt. ScottCampbell, T. Barnes, L. Conger, G. Hayes,Defendants-Appellees.
No. 90-6107.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

W.D.Ky., No. 90-00018;  Johnstone, C.J.
W.D.Ky.
AFFIRMED.
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This pro se Kentucky prisoner appeals the district court's summary judgment dismissing his civil rights claim filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
John Bennett essentially complained that he was charged with too severe an offense based on his unauthorized possession of playing cards.  He alleged that he was inappropriately charged with possession of gambling paraphernalia, a major misconduct charge.  He maintained that he should have been charged with possession of contraband, a minor offense, and that the evidence was insufficient to support a finding of guilt on the major misconduct charge.


3
Upon review we conclude that summary judgment was proper.  Fed.R.Civ.P. 56.  The evidence was sufficient to support a finding of guilt on the gambling-related charge.    See Superintendent, Mass.  Correctional Inst. v. Hill, 472 U.S. 445, 456 (1985).  His claim that he was charged with too severe an offense lacks merit.  The court does not interfere with the discretion of prison authorities to define offenses and to assign offenses in particular cases.    See Turney v. Scroggy, 831 F.2d 135, 140 (6th Cir.1987).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.